UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1745



AIMEE L. O’NEIL,

                                              Plaintiff - Appellant,

          versus


OSWEGO COUNTY DEPARTMENT OF SOCIAL SERVICES,
Employee   Betsy  Tubilino;  TAMMY  RODGERS,
certified social worker; CATHOLIC CHARITIES,
Rodgers Employer,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
District Judge. (3:07-cv-00072)


Submitted:   December 13, 2007         Decided:     December 17, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aimee L. O’Neil, Appellant Pro Se. William Richard McCune, Jr.,
Martinsburg, West Virginia; Sarah Jane Anderson, DICKIE, MCCAMEY &
CHILCOTE, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Aimee   L.   O’Neil   appeals   the    district   court’s   order

dismissing her civil action.      We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.       O’Neil v. Oswego County Dep’t of Soc.

Servs.,   3:07-cv-00072    (N.D.W.   Va.   July    19,   2007).   We   deny

Appellees’ motion for sanctions under Fed. R. App. P. 38 and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -